Citation Nr: 0333981	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  98-02 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to recoupment of readjustment pay.

(The issues of service connection for sinusitis and increased 
ratings for residuals of an excision of a cyst of the right 
buttock, excision of a wart of the left foot, the residuals 
of shell fragment wounds to the left arm and left leg, 
lumbosacral strain, residuals of a cold injuries to the feet, 
hands and ears, bursitis of the shoulders, post-traumatic 
stress disorder, bilateral sensorineural hearing loss, and 
tinnitus are the subject of a separate decision.)


REPRESENTATION


Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active duty from March to September 1962, 
from January 1966 to February 1977, from April 1979 to April 
1983, and from October 1983 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

It is unclear from the veteran's statements whether he 
desires a hearing before a Hearing Officer at the RO.  This 
matter is referred to the RO for clarification.


REMAND

The veteran has requested a travel Board hearing with respect 
to his claim for recoupment of readjustment pay.  He has 
emphasized that this appeal is distinct from his compensation 
claims that were the subject of the travel Board hearing held 
at the RO in February 2003 and he desires a separate hearing.  
To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a travel Board 
hearing according the veteran's requests.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board.  See M21-1, Part IV, paras. 
8.43 and 38.02.



		
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


